Exhibit 10.3


[Gap Inc. Letterhead]














May 17, 2017


Jeff Kirwan




Dear Jeff:


This agreement confirms the terms of your special bonus:


Contingent on your signature below, you will receive a bonus of $750,000 within
thirty days of the date of this agreement. This bonus will be processed as
supplemental income and is subject to supplemental taxes. In the event you
voluntarily terminate your employment or your employment is terminated For Cause
(as defined below), you will be required to repay within ninety (90) days of
your last day of employment 100% of this bonus if the termination occurs prior
to June 1, 2018 and 50% of this bonus if the termination occurs from June 1,
2018 through May 31, 2019. The term “For Cause” shall mean a good faith
determination by the Company that your employment be terminated for any of the
following reasons:  (1) indictment, conviction or admission of any crimes
involving theft, fraud or moral turpitude; (2) engaging in gross neglect of
duties, including willfully failing or refusing to implement or follow direction
of the Company; or (3) breaching Gap Inc.’s policies and procedures, including
but not limited to the Code of Business Conduct.
            
You understand that your employment is “at-will”.  This means that you do not
have a contract of employment for any particular duration or limiting the
grounds for your termination in any way.  You are free to resign at any time. 
Similarly, Gap Inc. is free to terminate your employment at any time for any
reason.  The only way your at-will status can be changed is through a written
agreement with Gap Inc., signed by an authorized officer of Gap Inc.  


In the event that there is any dispute over the terms, enforcement or
obligations in this agreement, the prevailing party shall be entitled to recover
from the other party reasonable attorney fees and costs incurred to enforce this
agreement.


Yours sincerely,






/s/ Art Peck            
Art Peck
President and Chief Executive Officer, Gap Inc.




Confirmed this 16 day of May, 2017




/s/ Jeff Kirwan                
Jeff Kirwan                    





